FILED
                            NOT FOR PUBLICATION                              DEC 18 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DARRYL KENT WAKEFIELD,                           No. 12-15062

               Plaintiff - Appellant,            D.C. No. 1:09-cv-00274-LJO-
                                                 BAM
  v.

RICHARD INDERMILL; CSPC/CDCR,                    MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Darryl Kent Wakefield, a former California state prisoner, appeals pro se

from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

violations of his right to free exercise under the First Amendment and the

Religious Land Use and Institutionalized Persons Act (“RLUIPA”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Shakur v. Schriro, 514
F.3d 878, 883 (9th Cir. 2008), and may affirm on any ground supported by the

record, Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir.

2008). We affirm.

      The district court properly granted summary judgment on Wakefield’s First

Amendment claim because Wakefield failed to raise a genuine dispute of material

fact as to whether the denial of weekly religious services was not rationally related

to a legitimate penological interest in maintaining prison security. See O’Lone v.

Estate of Shabazz, 482 U.S. 342, 350-53 (1987) (restraint on inmate’s ability to

exercise his religion does not violate the First Amendment if it is reasonably

related to a legitimate penological interest).

      Summary judgment on Wakefield’s RLUIPA claim was proper because

Wakefield failed to raise a genuine dispute of material fact as to whether denying

him weekly communion and foot washing services in the Security Housing Unit

was not the least restrictive means of achieving a compelling government interest,

in light of defendant’s evidence that less restrictive measures were actually

considered and rejected. See Greene v. Solano Cnty. Jail, 513 F.3d 982, 986-90

(9th Cir. 2008) (setting forth RLUIPA standard); see also Cutter v. Wilkinson, 544
U.S. 709, 725 n.13 (2005) (“[P]rison security is a compelling state interest, and . . .


                                            2                                    12-15062
deference is due to institutional officials’ expertise in this area.”).

       AFFIRMED.




                                             3                            12-15062